Case 2:20-cv-00170-HYJ-MV ECF No. 90, PageID.694 Filed 08/02/21 Page 1 of 4


                            UNITED STATES DISTRICT COURT
                            WESTERN DISTRICT OF MICHIGAN
                                 NORTHERN DIVISION


DOUGLAS CORNELL JACKSON,

       Plaintiff,
                                                     Case No. 2:20-cv-170
v.
                                                     Hon. Hala Y. Jarbou
UNKNOWN PYNNONEN, et al.,

      Defendants.
_______________________________________/

                                             ORDER

       This is a prisoner civil rights action under 42 U.S.C. § 1983. Defendants filed a motion for

summary judgment (ECF No. 23), arguing that Plaintiff failed to exhaust his available

administrative remedies. The magistrate judge issued a report and recommendation (R&R) that

the Court deny the motion (ECF No. 78). Before the Court are Defendants’ objections to the R&R

(ECF No. 83).

       The district judge must determine de novo any part of the magistrate judge’s
       disposition that has been properly objected to. The district judge may accept, reject,
       or modify the recommended disposition; receive further evidence; or return the
       matter to the magistrate judge with instructions.

Fed. R. Civ. P. 72(b)(3).

       In the R&R, the magistrate judge determined that Defendants had not shown that they were

entitled to summary judgment on the affirmative defense of exhaustion. Plaintiff filed a grievance

regarding the issues in his complaint. When responding to that grievance, prison staff noted that

Plaintiff had not followed the instructions for filing a grievance while on modified access to the

grievance process. Thus, the grievance was returned “without investigation.” (See ECF No. 24-

3, PageID.255.) However, the grievance response also contained a handwritten note indicating

that a copy of the grievance was sent to the Inspector’s Office for review. (See R&R 11.)
Case 2:20-cv-00170-HYJ-MV ECF No. 90, PageID.695 Filed 08/02/21 Page 2 of 4




Defendants provided no explanation of that note, and no evidence of the outcome of that review.

The R&R correctly noted that the MDOC can waive procedural defects in a grievance by reviewing

it on the merits. (R&R 8-9.) When that waiver occurs, the prisoner’s failure to comply with the

procedural rules does not bar the prisoner’s subsequent lawsuit. (Id. at 8.)

       Viewing the evidence in a light most favorable to Plaintiff, it is possible that prison officials

sent the grievance to the Inspector’s Office for a review on the merits. If that merits review

occurred, then it does not matter whether Plaintiff failed to comply with the procedural rules for

filing his grievance. Thus, the R&R correctly determined that a question of fact remained as to

whether Plaintiff had exhausted his administrative remedies.

       Defendants acknowledge their failure to address the issue in their briefing before the

magistrate judge; nevertheless, they contend that the record is “sufficiently clear” to find that

Plaintiff did not exhaust the grievance process. (Defs.’ Objs. 2, ECF No. 83.) Defendants point

to the following language from MDOC Policy Directive 03.02.130 ¶ R:

       All grievances alleging conduct that falls under the jurisdiction of Internal Affairs
       shall be referred to Internal Affairs as set forth in PD 01.01.140 “Internal Affairs”
       even if they would otherwise be rejected. The Manager of Internal Affairs or
       designee shall notify the Warden or FOA Deputy Director or designee, and either
       the Inspector or Grievance Coordinator as appropriate, in writing if the grievance
       is determined to fall within the jurisdiction of Internal Affairs; in such cases, an
       investigation shall be conducted in accordance with PD 01.01.140 and the grievant
       notified that an extension of time is therefore needed to respond to the grievance.
       The Manager of Internal Affairs or designee also shall notify the Warden or FOA
       Deputy Director or designee, and the Inspector or Grievance Coordinator as
       appropriate, if it is determined that the grievance is not within the jurisdiction of
       Internal Affairs; in such cases, the grievance shall continue to be processed as a
       Step I grievance in accordance with this policy.

(ECF No. 83-2.)

       According to Defendants, this policy language explains that grievances alleging conduct

that is within the jurisdiction of Internal Affairs will be referred to Internal Affairs “even if they



                                                  2
Case 2:20-cv-00170-HYJ-MV ECF No. 90, PageID.696 Filed 08/02/21 Page 3 of 4




would otherwise be rejected.” (Id.) Internal Affairs will then determine whether the grievance is

within its jurisdiction. If the grievance is within its jurisdiction, Internal Affairs will conduct an

investigation and notify the prisoner that an extension of time is needed to respond. Otherwise,

the grievance will be processed normally as a Step I grievance.

       Defendants contend that, because a Step I Response to Plaintiff’s grievance issued within

the regular 15-business-day timeframe for such a response, “it appears that Internal Affairs

determined that the conduct was not within its jurisdiction.” (Defs.’ Objs. 3.) That is certainly

one way to interpret the record, but it is not the only way. It is also possible that Internal Affairs

conducted an independent review of the merits of the grievance within 15 business days, meaning

that no extension of time was necessary. At this point, the Court must view the evidence in a light

most favorable to Plaintiff. Importantly, Defendants’ speculation about what might have happened

does not require the Court find in its favor. Accordingly, the Court will overrule Defendants’

objections.

       Defendants also ask the Court to remand the matter to the magistrate judge to allow

Defendants to supplement their pleadings rather than require them to litigate the issue of

exhaustion in a bench trial. Whether or not to resolve the exhaustion issue through supplemental

briefing or through some other means is a decision that the Court leaves to the discretion of the

magistrate judge after consultation with the parties.

       Finally, the Court notes that Plaintiff asked for additional time to respond to the R&R. The

Court denied that request, but gave Plaintiff an additional fourteen days to file objections to the

R&R. (8/2/2021 Order, ECF No. 89.) Upon further review, and in light of the Court’s decision to

adopt the R&R and deny Defendants’ motion for summary judgment, the Court finds that no

additional time is necessary for Plaintiff to respond to the R&R because Plaintiff’s objections could



                                                  3
Case 2:20-cv-00170-HYJ-MV ECF No. 90, PageID.697 Filed 08/02/21 Page 4 of 4




not change the outcome. The R&R recommends denying Defendants’ motion for summary

judgment and the Court will adopt the recommendation. Plaintiff presumably agrees with that

outcome.

         Accordingly,

         IT IS ORDERED that Defendants’ objections to the R&R (ECF No. 83) are

OVERRULED.

         IT IS FURTHER ORDERED that the R&R (ECF No. 78) is APPROVED and

ADOPTED as the Opinion of the Court.

         IT IS FURTHER ORDERED that Defendants’ motion for summary judgment (ECF

No. 23) is DENIED.

         IT IS FURTHER ORDERED that the Court’s order (ECF No. 89) giving Plaintiff

additional time to respond to the R&R is VACATED.

         IT IS FURTHER ORDERED that Plaintiff’s request for additional time to respond to the

R&R (ECF No. 85) is DENIED as moot.




Dated:     August 2, 2021                          /s/ Hala Y. Jarbou
                                                   HALA Y. JARBOU
                                                   UNITED STATES DISTRICT JUDGE




                                              4
